Case 1:20-cv-00002-SPW-TJC Document 2 Filed 01/21/20 Page 1 of 10

Nathan G. Wagner

Peter F. Lacny

DATSOPOULOS, MacDONALD & LIND, P.C.

201 West Main Street, Suite 201

Missoula, Montana 59802

Telephone: 406-728-0810

Facsimile: 406-543-0134

E-Mail: nwagner@dmlilaw.com
lacny@dmllaw.com

Attorney for Plaintiff, Travis James Tolan
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

TRAVIS JAMES TOLAN Cause No. CW-20-0 A- RLG-SP\HO-T LE
Dept. No.
Plaintiff,
V.
YELLOWSTONE COUNTY, a SUMMONS

political subdivision of the State of
Montana; YELLOWSTONE COUNTY
SHERIFF’S OFFICE;

SHERIFF MIKE LINDER; DEPUTY
TYLER SENNETT; DEPUTY
BRENDAN TRUJILLO; JOHN DOES
1-10; and CORPORATIONS A-J.

 

Defendants.

 

THE STATE OF MONTANA SENDS GREETINGS TO THE ABOVE-

NAMED DEFENDANT, THE CITY OF LIVINGSTON.
Deputy Brendan Trujillo

2431 Wolff Rd.
Gillette, WY 82718

Summons — Deputy Brendan Trujillo |
Case 1:20-cv-00002-SPW-TJC Document 2 Filed 01/21/20 Page 2 of 10

YOU ARE HEREBY SUMMONED to respond to the Complaint and Jury
Demand in this action which is filed in the office of the Clerk of this Court, a copy
of which is herewith served upon you, and to file your answer and serve a copy
thereof upon the Plaintiff's attorneys, Nathan G. Wagner and Peter Lacny,
Datsopoulos, MacDonald & Lind, P.C., 201 W. Main St., Suite 201, Missoula,
Montana 59802, within twenty-one (21) days after the service of this Summons,
exclusive of the day of service; and in case of your failure to respond, judgment will

be taken against you by default for the relief prayed for in the Complaint.
WITNESS my hand and the seal of said Court thie | Say of Daun , 2020

TYLER P. GILMAN, CLERK OF COURT

By: ~\ 3 oN) honk» Se

Deputy Clerk

 

Summons — Deputy Brendan Trujillo 2
Case 1:20-cv-00002-SPW-TJC Document 2 Filed 01/21/20 Page 3 of 10

Nathan G. Wagner
Peter F. Lacny

DATSOPOULOS, MacDONALD & LIND, P.C.

201 West Main Street, Suite 201
Missoula, Montana 59802
Telephone: 406-728-0810
Facsimile: 406-543-0134
E-Mail: nwagner@dmllaw.com

placny@dmllaw.com

 

Attorney for Plaintiff, Travis James Tolan

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

TRAVIS JAMES TOLAN
Plaintiff,

V.

YELLOWSTONE COUNTY, a
political subdivision of the State of
Montana; YELLOWSTONE COUNTY
SHERIFF’S OFFICE;

SHERIFF MIKE LINDER; DEPUTY
TYLER SENNETT; DEPUTY
BRENDAN TRUJILLO; JOHN DOES
1-10; and CORPORATIONS A-J.

Defendants.

 

Cause No. CWV-20-Da-MIA- Yuyv VT Sc
Dept. No.

 

SUMMONS

THE STATE OF MONTANA SENDS GREETINGS TO THE ABOVE-
NAMED DEFENDANT, THE CITY OF LIVINGSTON.

Deputy Tyler Sennett
3621 Hayden Dr
Billings, MT 59102

Summons — Deputy Tyler Sennett
Case 1:20-cv-00002-SPW-TJC Document 2 Filed 01/21/20 Page 4 of 10

YOU ARE HEREBY SUMMONED to respond to the Complaint and Jury
Demand in this action which is filed in the office of the Clerk of this Court, a copy
of which is herewith served upon you, and to file your answer and serve a copy
thereof upon the Plaintiffs attorneys, Nathan G. Wagner and Peter Lacny,
Datsopoulos, MacDonald & Lind, P.C., 201 W. Main St., Suite 201, Missoula,
Montana 59802, within twenty-one (21) days after the service of this Summons,
exclusive of the day of service; and in case of your failure to respond, judgment will

be taken against you by default for the relief prayed for in the Complaint.

er
WITNESS my hand and the seal of said Court this o\ day of Now . 2020

TYLER P. GILMAN, CLERK OF COURT

By: _ ks An antoe le

Deputy Clerk

 

i)

Summons — Deputy Tyler Sennett
Case 1:20-cv-00002-SPW-TJC Document 2 Filed 01/21/20 Page 5 of 10

Nathan G. Wagner

Peter F. Lacny

DATSOPOULOS, MacDONALD & LIND, P.C.
201 West Main Street, Suite 201

Missoula, Montana 59802

Telephone: 406-728-0810

Facsimile: 406-543-0134

E-Mail: nwagner(@dmllaw.com

placny@dmllaw.com

Attorney for Plaintiff, Travis James Tolan

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

 

TRAVIS JAMES TOLAN Cause No. W- Do-09- BL&-Se-V AT
Dept. No.
Plaintiff,
V.
YELLOWSTONE COUNTY, a SUMMONS

political subdivision of the State of
Montana; YELLOWSTONE COUNTY
SHERIFF’S OFFICE;

SHERIFF MIKE LINDER; DEPUTY
TYLER SENNETT; DEPUTY
BRENDAN TRUJILLO; JOHN DOES
1-10; and CORPORATIONS A-J.

 

Defendants.
THE STATE OF MONTANA SENDS GREETINGS TO THE ABOVE-
NAMED DEFENDANT, THE CITY OF LIVINGSTON.

Sherriff Mike Linder

13311 Ballard Ivie Rd.
Molt, MT 59057

Summons — Sherriff Mike Linder |
Case 1:20-cv-00002-SPW-TJC Document 2 Filed 01/21/20 Page 6 of 10

YOU ARE HEREBY SUMMONED to respond to the Complaint and Jury
Demand in this action which is filed in the office of the Clerk of this Court, a copy
of which is herewith served upon you, and to file your answer and serve a copy
thereof upon the Plaintiff's attorneys, Nathan G. Wagner and Peter Lacny,
Datsopoulos, MacDonald & Lind, P.C., 201 W. Main St., Suite 201, Missoula,
Montana 59802, within twenty-one (21) days after the service of this Summons,
exclusive of the day of service; and in case of your failure to respond, judgment will

be taken against you by default for the relief prayed for in the Complaint.

»
WITNESS my hand and the seal of said Court this Q)\ day of aS . 2020

TYLER P. GILMAN, CLERK OF COURT

py: Sats CN anon

Deputy Clerk

 

 

Summons — Sherriff Mike Linder 2
Case 1:20-cv-00002-SPW-TJC Document 2 Filed 01/21/20 Page 7 of 10

Nathan G. Wagner
Peter F. Lacny

DATSOPOULOS, MacDONALD & LIND, P.C.

201 West Main Street, Suite 201
Missoula, Montana 59802
Telephone: 406-728-0810
Facsimile: 406-543-0134
E-Mail: nwagner@dmllaw.com
lacny@dmllaw.com

Attorney for Plaintiff, Travis James Tolan

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

TRAVIS JAMES TOLAN
Plaintiff,

Vv.

YELLOWSTONE COUNTY, a
political subdivision of the State of
Montana; YELLOWSTONE COUNTY
SHERIFF’S OFFICE;

SHERIFF MIKE LINDER; DEPUTY
TYLER SENNETT; DEPUTY
BRENDAN TRUJILLO; JOHN DOES
1-10; and CORPORATIONS A-J.

Defendants.

 

Cause No. CN- 90-Qa- RA&-sew -T
Dept. No.

 

SUMMONS

THE STATE OF MONTANA SENDS GREETINGS TO THE ABOVE-
NAMED DEFENDANT, THE CITY OF LIVINGSTON.

Yellowstone County Sherriff's Department

2323 2nd Ave N
Billings, MT 59101

Summons — Yellowstone County Sherriff's Department I
Case 1:20-cv-00002-SPW-TJC Document 2 Filed 01/21/20 Page 8 of 10

YOU ARE HEREBY SUMMONED to respond to the Complaint and Jury
Demand in this action which is filed in the office of the Clerk of this Court, a copy
of which is herewith served upon you, and to file your answer and serve a copy
thereof upon the Plaintiffs attorneys, Nathan G. Wagner and Peter Lacny,
Datsopoulos, MacDonald & Lind, P.C., 201 W. Main St., Suite 201, Missoula,
Montana 59802, within twenty-one (21) days after the service of this Summons,
exclusive of the day of service; and in case of your failure to respond, judgment will

be taken against you by default for the relief prayed for in the Complaint.

we
WITNESS my hand and the seal of said Court this S\ day of Yow, 2020

TYLER P. GILMAN, CLERK OF COURT

By: : Cy onloe Ae

eputy Clerk

 

Summons — Yellowstone County Sherriff's Department 2
Case 1:20-cv-00002-SPW-TJC Document 2 Filed 01/21/20 Page 9 of 10

Nathan G. Wagner

Peter F. Lacny

DATSOPOULOS, MacDONALD & LIND, P.C.

201 West Main Street, Suite 201

Missoula, Montana 59802

Telephone: 406-728-0810

Facsimile: 406-543-0134

E-Mail: nwagner(@dmllaw.com
lacny@dmllaw.com

Attorney for Plaintiff, Travis James Tolan

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

 

BILLINGS DIVISION
TRAVIS JAMES TOLAN Cause No. OM-0-G2- PAS-Wa- TIS
Dept. No.
Plaintiff,
V.
YELLOWSTONE COUNTY, a COMPLAINT AND
political subdivision of the State of JURY TRIAL DEMAND

Montana; YELLOWSTONE COUNTY
SHERIFF’S OFFICE;

SHERIFF MIKE LINDER; DEPUTY
TYLER SENNETT; DEPUTY
BRENDAN TRUJILLO; JOHN DOES
1-10; and CORPORATIONS A-J.

 

Defendants.
THE STATE OF MONTANA SENDS GREETINGS TO THE ABOVE-
NAMED DEFENDANT, THE CITY OF LIVINGSTON.

Yellowstone County

C/O Yellowstone County Attorney
217 N 27th St.

Billings, MT 59101

Summons — Yellowstone County |
Case 1:20-cv-00002-SPW-TJC Document 2 Filed 01/21/20 Page 10 of 10

YOU ARE HEREBY SUMMONED to respond to the Complaint and Jury
Demand in this action which is filed in the office of the Clerk of this Court, a copy
of which is herewith served upon you, and to file your answer and serve a copy
thereof upon the Plaintiff's attorneys, Nathan G. Wagner and Peter Lacny,
Datsopoulos, MacDonald & Lind, P.C., 201 W. Main St., Suite 201, Missoula,
Montana 59802, within twenty-one (21) days after the service of this Summons,
exclusive of the day of service; and in case of your failure to respond, judgment will

be taken against you by default for the relief prayed for in the Complaint.
WITNESS my hand and the seal of said Court this Atay of. an , 2020

TYLER P. GILMAN, CLERK OF COURT

By: ». pS AAWMnioerts

Deputy Clerk

 

Summons — Yellowstone County 2
